DETAILED ACTION
Claims 1-20 are presented for examination.
Clams 1, 3, 11, 13, 14, and 19 have been amended.
This office action is in response to the amendment submitted on 09-FEB-2021.
Applicant initiated interview conducted 01 FEB 2021 (mail date 02/05/2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive per amendment including the term non-transitory agreed upon in the applicant interview.  The rejection of 35 U.S.C. 101 has been withdrawn.

Response to Arguments - 35 USC § 103
On pgs. 14-15 of the Applicant Arguments/Remarks submitted 02/09/2021 (hereinafter ‘Remarks’), Applicant argues the amended claims overcome the prior art rejections.
On pg. 14, Applicant has recited Claim 1 with emphasis on the amended portion of the claim and references pg. 13 of the Non-Final Rejection dated 11/10/2020 (hereinafter ‘Non-Final Rejection’). 


wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly, wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna, and wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant when deployed in non-vertical wellbores;

Regarding the language of a first antenna deployed in a first sub of the bottom-hole assembly, the language has been rolled up from Claim 3 and the original language is rejected using the same citation. (Claim 3)
Regarding the language of an a first parameter associated with an absolute orientation of the first antenna, and the language has been rolled up from Claim 3 and the original language is rejected using the same citation. (Claim 3)
The remaining portion of the amended claim is as follows:
wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant when deployed in non-vertical wellbores;

On pg. 15 of the Remarks, Applicant has provided the support for the amendment from ¶[0014] of the specification. Examiner agrees the language finds support from the cited paragraph. No new matter has been entered per incorporation of near verbatim language from the specification.
Shetty et al., U.S. Patent Application Publication 2020/0096663 A1 (hereinafter ‘Shetty’) in view of Hartmann et al., United States Patent 10,386,536 B2 (hereinafter ‘Hartmann’) further in view of Omeragic et al., United States Patent 6,594,584 A1 (hereinafter ‘Omeragic’) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, the grounds of rejection is made Claims 1-20 are rejected under 35 U.S.C. 103 Shetty in view of Hartmann further in view of Omeragic in view of WU et al., International Publication WO 2014/098919 A1 (hereinafter ‘WU’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Shetty et al., U.S. Patent Application Publication 2020/0096663 A1 (hereinafter ‘Shetty’) in view of
Hartmann et al., United States Patent 10,386,536 B2 (hereinafter ‘Hartmann’) further in view of
Omeragic et al., United States Patent 6,594,584 A1 (hereinafter ‘Omeragic’). further in view of 
WU et al., International Publication WO 2014/098919 A1 (hereinafter ‘WU’).


    PNG
    media_image1.png
    881
    592
    media_image1.png
    Greyscale
Regarding Claim 1: A method to perform inversion processing of well log data, the method comprising: 
Shetty teaches obtaining an initial model of an earth formation based on a plurality of modeling parameters comprising a set of formation parameters of the earth formation and ([0070-0071] Shetty teaches an initial model of an interval-of-interest, i.e. earth formation, based on resistivity, sonic, and density, i.e. formation parameters “…At block 801, for a specific interval-of-interest in a well (or well bore), resistivity data, sonic data, and density data that characterize the formation at the specific interval-of-interest are obtained from well logging operations within the well (or wellbore)… At block 803, an initial formation model for the interval-of-interest is derived based on the resistivity data, sonic data, and density data measured in block 801 for the interval-of-interest…”)
Shetty teaches performing a first forward modeling of plurality of modeling parameters to obtain a first modeling response of the first forward modeling; (Continuing [0070] Shetty teaches forward modeling “…An embodiment of an inversion workflow employing the forward modeling framework of FIG. 1 is shown in FIG. 8A…”
Further, [0074] Shetty teaches modeling interval-of-interest using sonic and density parameters for the simulation “…Furthermore, the radial profile of the stiffness matrix (e.g., the effective stiffness matrix for the combined sand-shale of block 315) and the radial profile of density of the formation at the interval-of-interest can be used as inputs to one or more sonic physics-based tool response simulators and a density physics-based tool response simulator as described above that derives simulated sonic data and simulated density data for the interval-of-interest…”)
Shetty teaches performing a joint cost function of the first modeling response… ([0084] Shetty teaches a cost-function of the inversion “…In the inversion processing of FIG. 8B, the cost-function for the inversion operations can be defined as the squared L2 norm of the relative error in the measured and simulated data…”)
Shetty teaches readjusting the initial model if a result of the joint cost function is not within a first threshold; and ([0075] Shetty teaches the simulated data should be within a predefined threshold and if not within the threshold, repeat the simulated data, i.e. readjust the model “…At block 811, the simulated resistivity data of block 809, the simulated sonic data of block 809, and the simulated density data of block 809 are compared to the corresponding measured log data to determine if such data match within a predefined threshold, i.e., if the simulated log data and measured log data converge. If the simulated data and measured data do not match (e.g., there is no convergence), then the formation model is refined with new values and blocks 805 to 811 are repeated until the simulated log data matches the measured log data (e.g., there is convergence)…”)
Shetty teaches providing the first modeling response if the result of the joint cost function is within the first threshold. (Continuing [0075] Shetty teaches if the model is within the threshold, then provide the resulting model, i.e. first modeling response “…If the simulated log data matches the measured log within the threshold (there is convergence as noted by YES at block 813), then the resultant formation model values for the interval-of-interest are stored into computer memory at block 815…”)

Shetty does not appear to explicitly disclose
and a first set of raw measurements
wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly,
wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna, and

However, Hartmann teaches a set of calibration factors associated with orientations of one or more antennas of a logging tool to measure raw measurements of the earth formation and a first set of raw measurements (Col 11 lines 21-30 Hartmann teaches antenna to perform measurements with associated orientations “…Transmitter and receiver antennas used for resistivity or other measurements may be orthogonal as in these examples, or have other configurations such as co-axial configurations, or tilted configurations where the angle between transmitter and receiver antenna orientations is less 25 than 90 degrees. The methods can be performed in real time during a drilling or other energy industry operation, and used to take various actions including correcting or calibrating formation parameter data, modifying component designs or operation plans, and/or adjusting operational parameters…”
Further, Col 12 lines 23-27 Hartmann teaches obtaining the raw data, i.e. measurement “…Formation parameter data is acquired by transmitting a signal from a transmitter antenna (block 107), receiving a signal at a receiver antenna (block 108) and processing to obtain raw data including the amplitude and phase of the received signal (block 109)…”)
Hartmann teaches wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly, 
    PNG
    media_image2.png
    665
    476
    media_image2.png
    Greyscale
(Col 3 lines 66-67 – Col 4 lines 1-3 Hartmann teaches to deploy an antenna in the bottom-hole assembly “…An example of a sensor or sensor assembly 34 is a resistivity sensor that includes one or more electromagnetic (EM) transmitters (e.g., antennas) and one or more EM receivers (e.g., antennas). The transmitters and receivers are arrayed along the drill string 11 and/or the BHA 24…”)
Hartmann teaches wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna, and (Col 7 lines 21-23 Hartmann teaches an orientation of the antenna in relation to the perpendicular axis of the BHA, i.e. absolute orientation “…In the examples of FIG. 4, a transmitter antenna 60 has an orientation generally perpendicular to a longitudinal axis of a downhole component 62 (e.g. BHA portion)…”)
Shetty and Hartmann are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining an initial model of an earth formation based on a plurality of modeling parameters as disclosed by Shetty by a set of calibration factors associated with orientations of one or more antennas of a logging tool to measure raw measurements of the earth formation and a first set of raw measurements and wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly and wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna as disclosed by Hartmann.
One of ordinary skill in the art would have been motivated to make this modification in order to calibrate the alignment of the string preventing misalignment from downhole forces as discussed by Hartmann on Col 1 lines 13-25 “…In downhole operations such as drilling, geosteering and measurement-while-drilling (MWD) operations, sensor devices are included with a borehole string that measure various parameters of a formation and/or a borehole. Such sensor devices are typically arranged to have a desired orientation or alignment, and resulting measurements are analyzed based on such alignments. Various environmental effects and downhole forces can cause bending or other deformation of a downhole component, and consequently can result in misalignment of sensors devices, which can negatively affect measurement data…”

Shetty and Hartmann do not appear to explicitly disclose
is not below a first threshold
is below the first threshold

However, Omeragic teaches is not below a first threshold (Col 7 lines 34-42 Omeragic teaches if the value exceeds the threshold, i.e. not below the threshold “…If the differences exceed the selected threshold, the initial model is then adjusted, as shown at 30 in FIG. 2, and the adjusted model is then used to recalculate the expected instrument response (24 in FIG. 2) along the trajectory Segment. Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries (h, ha) and/or changing the Sub tended angle (0)…”)
Omeragic teaches is below the first threshold (Col 7 lines 26-34 Omeragic teaches if the value is below the threshold “…Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated. If the differences fall below a selected threshold (error margin), as shown at 28 and 30 in FIG. 2, then the model is determined to accurately represent the earth formations Surrounding the instrument…”)
Shetty, Hartmann, and Omeragic are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the readjusting the within a first threshold and providing the first modeling response if the result of the joint cost function is within the first threshold as disclosed by Shetty and Hartmann by is not below a first threshold and is below the first threshold as disclosed by Omeragic.
One of ordinary skill in the art would have been motivated to make this modification in order to compare the expected response and the measured response to determine the likely distribution as discussed by Omeragic in Col 2 lines 27-42 “…Inversion processing techniques known in the art have as one primary purpose, among others, determining the Spatial distribution of physical properties, particularly conductivity, of earth formations Surrounding the well logging instrument. Inversion processing generally includes making an initial model of the Spatial distribution of formation properties, calculating an expected response of the well logging instrument to the model, and comparing the expected response to the measured response of the logging instrument. If differences between the expected response and the measured response exceed a predetermine threshold, the model is adjusted and the process is repeated until the differences fall below the threshold. The model, after adjustment that results in the reduced differences, then represents a likely distribution of properties of the earth formations…”

Shetty, Hartmann, and Omeragic do not appear to explicitly disclose
wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant
when deployed in non-vertical wellbores;

WU teaches wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant (Pg. 7 lines 9-13 WU teaches the absolute orientation of the antenna relative to the surface, i.e. an axis that stays approximately constant “…Other, more complex configurations may require different trigonometric and/or geometric calculations, and may be based upon absolute rather than relative positions. For example, three-dimensional coordinates may describe the locations of a transmit and a receive antennas relative to a reference point on the surface, with differences in the x, y and z coordinates of each antenna being used to determine the distance d' between the two antennas…”)
WU teaches when deployed in non-vertical wellbores; Pg. 6 lines 25-28 WU teaches the drillstring deployed in curved and/or irregular, i.e. non-vertical wellbores “…This reduction is illustrated in FIG. 2B, which shows the drillstring of FIG. 2A in both straight and bent configurations, though the reduction can also be the results of flexing of the drillstring over long distances through curved and/or irregular boreholes…”)
Shetty, Hartmann, Omeragic, and WU are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining an as disclosed by Shetty, Hartmann, and Omeragic by wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant and when deployed in non-vertical wellbores as disclosed by WU.
One of ordinary skill in the art would have been motivated to make this modification in order to track the position of the subs and control the orientation as a rotary steerable system as discussed by WU on pg. 4 lines 17-25 “…For drillstrings capable of varying the angle of the bent sub, the sub is set to a desired angle and direction while the drillstring is maintained at a desired fixed azimuthal orientation, with the drill bit being driven by the downhole motor. This is sometimes referred to as "slide drilling," as the drillstring slides through the borehole without rotating. In other drillstring embodiments, the drillstring continues to be rotated and the angle of the bent sub is maintained by applying a force on the drillstring in a specific direction. This causes the sub to be pushed into the borehole wall opposite the desired drilling direction to create an angle between the drillstring pipes and/or bottom-hole assembly units to either side of the sub. Such systems are sometimes referred to as rotary steerable systems…”

Regarding Claim 2: Shetty, Hartmann, Omeragic, and WU teach The method of claim 1, wherein readjusting the initial model comprises: 

    PNG
    media_image3.png
    848
    544
    media_image3.png
    Greyscale
Hartmann teaches adjusting at least one of the one or more calibration factors associated with orientations of the one or more antennas to obtain an adjusted model of the earth formation; (Fig. 7 and Col 11 lines 15-18 Hartmann teaches estimating sensor misalignment of the antennas shown in Fig. 7 denoted as 88 and 89 where calibrating the data is completed “…FIGS. 7-9 are workflow diagrams showing various embodiments of methods of modeling a downhole component, estimating sensor misalignment and correcting or calibrating formation parameter data…”)
Shetty teaches performing a second forward modeling of the plurality of modeling parameters to obtain an adjusted modeling response; and (Fig. 8A-811 and Fig. 8A-813 [shown above in Claim 1] Shetty teaches to model the resistivity, sonic, and density, i.e. response to check for convergence, where in Fig. 8A above, convergence is in a loop, i.e. second forward modeling  “USE THE SIMULATED RESISTIVITY, SONIC, AND DENSITY DATA TO REFINE (TUNE) THE PROPERTIES OF THE FORMATION MODEL AND TEST FOR CONVERGENCE”)
Shetty teaches performing a joint cost function of the adjusted model response and the first set of raw measurements. ([0084] Shetty teaches to perform the cost function “…A smoothness regularization term can be added to the cost-function to reduce non-uniqueness…”)

Regarding Claim 3: Shetty, Hartmann, Omeragic, and WU teach The method of claim 2, wherein the logging tool is deployed on a bottom-hole assembly,
Hartmann teaches wherein the set of calibration factors associated with orientations of one or more antennas comprises (Col 7 lines 21-23 Hartmann teaches an orientation of the antenna in relation to the perpendicular axis of the BHA “…In the examples of FIG. 4, a transmitter antenna 60 has an orientation generally perpendicular to a longitudinal axis of a downhole component 62 (e.g. BHA portion)…”)
Hartmann teaches a second parameter associated with a relative orientation of the first antenna, and (Continuing Col 7 lines 23-25 Hartmann teaches an orientation between the receiver and transmitter antenna, i.e. relative orientation “…A receiver antenna 64 has an orientation that is configured to be perpendicular to the transmitter antenna orientation…”)
Hartmann teaches wherein adjusting at least one of the one or more calibration factors comprises adjusting at least one of the first parameter and the second parameter. (Col 10 lines 33-39 Hartmann teaches alignment, i.e. adjusting the orientation in relation to the axis, i.e. first parameter or relative to each antenna, i.e. second parameter “…the model and alignment estimations for various sensors are utilized to correct downhole parameter measurements. For example, downhole measurement tools include multiple sensors 34 that are oriented to measure parameters of a borehole (e.g., resistivity). Such sensors 34 are configured to measure along the same axis or otherwise have a selected alignment relative to each other…”)

Regarding Claim 4: Shetty, Hartmann, Omeragic, and WU teach The method of claim 3, wherein the one or more antennas comprises 

    PNG
    media_image4.png
    793
    782
    media_image4.png
    Greyscale
WU teaches a second antenna deployed in a second sub of the bottom-hole assembly, (FIG. 2A and Pg. 5 Lines 8-14 WU teaches a second antenna in a second sub as shown in 222a/b with the receiver/transmitter positions “…FIG. 2A shows an illustrative embodiment of a deep formation evaluation logging tool that includes two LWD tool modules 202 and 206 at different locations and orientations 10 along a drillstring. In the embodiment shown, a resistivity logging tool receive antenna 212 and a corresponding receive antenna position measurement device 222a are housed within LWD tool module 202, while a resistivity logging tool transmit antenna 216 and a corresponding transmit antenna position measurement device 222b (components of an "at bit" instrument) are housed within LWD tool module 206…”)
WU teaches wherein the set of calibration factors associated with the orientations of the one or more antennas comprises a third parameter associated with an dog leg angle between the first sub and the second sub, and (Pg. 13 Lines 28-33 WU teaches position measurement, i.e. angle between the transmit and receive antenna, i.e. first sub and second sub “…As can be seen from FIG. 6, the use of position measurement devices for each of multiple LWD tool modules enables the position of each antenna within each module to be tracked even with complex module positioning, enabling a more accurate determination of the distance between transmit and receive antennas as compared with systems and methods that presume a fixed distance. This can be useful with boreholes with one or more "doglegs", where the drilling direction changes several times in several different directions…”)
WU teaches wherein adjusting at least one of the one or more calibration factors comprises adjusting the third parameter. (Pg. 14 Lines 1-5 WU teaches to perform accurate calculations, the distance between the subs is adjusted, i.e. calibrated “…The disclosed systems and methods account for these changes, enabling accurate calculations of the distances between transmit and receive antennas along a drillstring while traversing complex borehole paths, and thus enabling more accurate deep formation evaluations of the surrounding formation when compared to system that presume fixed distances between the antennas…”)

Regarding Claim 5: Shetty, Hartmann, Omeragic, and WU teach The method of claim 3, 
WU teaches wherein the set of calibration factors associated with the orientations of the one or more antennas comprises a fourth parameter associated with an azimuth angle between the first antenna and the second antenna, and (Pg. 5 lines 14-19 WU teaches the azimuth angle between the transmitter and receiver, i.e. first and second antenna “…The position measurement devices locate the position of each corresponding antenna, which may be expressed, for example, in terms of each antenna's tilt angle (Θr and Θt relative to the Zr and Zt axes respectively; generally fixed and known), each antenna's azimuthal angle (ar and at relative to the x axis), each LWD tool module's inclination angle (Φr and Φr) and the distance d' between the antennas…”)
WU teaches wherein adjusting at least one of the one or more calibration factors comprises adjusting the fourth parameter. (Pg. 5 lines 24-30 WU teaches the calibration is performed for the transmit and receive antennas “…The above-described antenna and L WD tool module orientations may be used to calibrate tool responses prior to performing an inversion process to model the surrounding formation. Such calibration is performed in order to be able to compare the modeled and measure results, as the modeled results assume known and fixed orientations and spatial locations of the resistivity logging tool transmit and receive antennas relative to each other, but the measured results may originate from antennas with any of a number of different relative orientations and spatial locations other than those presumed in the model…”)

Regarding Claim 6: Shetty, Hartmann, Omeragic, and WU teach The method of claim 3, 
WU teaches wherein the set of calibration factors associated with the orientations of the one or more antennas comprises a fifth parameter associated with a relative distance between the first antenna and the second antenna, and (Pg. 12 lines 7-12 WU teaches the relative spatial locations, i.e. distance of the receiver and transmitter, i.e. first antenna and the second antenna “…The above-described inversion process uses the relative spatial locations of the receive and transmit antennas as an input. This determination of these relative spatial locations depends upon an accurate determination of the positions of the transmit and receive antennas, which may include the antennas' locations (e.g., latitude, longitude and depth, relative distance to a reference point, etc.) and/or orientations (e.g., compass heading, angle relative to a vertical or horizontal plane, direction towards a reference point, etc.)…”)
WU teaches wherein adjusting at least one of the one or more calibration factors comprises adjusting the fifth parameter. (Pg. 11 lines 29-32 WU teaches a calibration within the acceptable response “…If the differences between the calibrated model and measured responses does not fall within the acceptance criteria (block 518, inversion module 382) different formation model parameters are selected (block 520; inversion module 382), and blocks 514 through 518 are repeated by inversion module 382…”)

Regarding Claim 7: Shetty, Hartmann, Omeragic, and WU teach The method of claim 1, wherein readjusting the initial model comprises: 
Shetty teaches adjusting at least one of the one or more formation parameters of the earth formation to obtain an adjusted model of the earth formation; ([0072] Shetty teaches obtaining profiles of the resistivity, i.e. formation parameters of the earth formation by applying modeled values, i.e. adjusted model “…At block 805, petrophysical transforms as described above are applied to the modeled values (e.g., fluid saturations, pore aspect ratios of the sand zones, pore aspect ratios of the shale zones, and porosity parameters) to obtain radial profiles of vertical and horizontal resistivity for the combined shale and sand zones ( e.g., the vertical and horizontal resistivity for the combined shale and sand zones of block 715)…”
Further [0073] Shetty teaches using modeled values to the adjusted model “…At block 807, petrophysical transforms as described above are applied to the modeled values (e.g., fluid saturations, pore aspect ratios of the sand zone, pore aspect ratios of the shale zones and porosity parameters) to obtain radial profiles of a stiffness matrix ( e.g., the effective stiffness matrix for the combined shale-sand zones of block 315) and density of the formation at the interval-of-interest…”)
Shetty teaches performing a second forward modeling of the plurality of modeling parameters to obtain an adjusted modeling response; and (Fig. 8A-811 and Fig. 8A-813 Shetty teaches to model the resistivity, sonic, and density, i.e. response to check for convergence, where in Fig. 8A above, convergence is in a loop, i.e. second forward modeling “USE THE SIMULATED RESISTIVITY, SONIC, AND DENSITY DATA TO REFINE (TUNE) THE PROPERTIES OF THE FORMATION MODEL AND TEST FOR CONVERGENCE”)
Shetty teaches performing a joint cost function of the adjusted model response and the first set of raw measurements. ([0084] Shetty teaches to perform the cost function “…A smoothness regularization term can be added to the cost-function to reduce non-uniqueness…”)

Regarding Claim 8: Shetty, Hartmann, Omeragic, and WU teach The method of claim 7, wherein the one or more formation parameters comprise 
Shetty teaches parameters indicative of at least one of a horizontal resistivity, vertical resistivity, thickness of one or more formation layers of the earth formation proximate the one or more antennas, and ([0074] Shetty teaches determining the vertical and horizontal resistivity to determine the shale and sand zones, i.e. formation layers “…At block 809, the radial profiles of horizontal and vertical resistivities of the combined shale-sand zones at the interval-of-interest ( e.g., the vertical and horizontal resistivity for the combined shale and sand zones of block 715) can be used as an input to the electromagnetic physics-based tool response simulator as described above that derives simulated resistivity data for the interval-of-interest…”)
Shetty teaches wherein adjusting at least one of the one or more formation parameters comprises adjusting one or more parameters indicative of at least one of the horizontal resistivity, vertical resistivity, thickness of one or more formation layers of the earth formation proximate the one or more antennas. ([0058] Shetty teaches the horizontal resistivity, vertical resistivity, and shale/sand zones, i.e. formation layers are in the response simulator “…The formation models 11 and 12 can also be used as in input to a petrophysical transform 13 (labeled TN resistivity model) that maps the formation parameters of the formation models 11 and 12 to corresponding electromagnetic properties (such as horizontal resistivity Rh(r,) and vertical resistivity Rv(r,) of the combined shale and sand zones. These properties (labeled 15) are input to a physics based tool response simulator 17 (labeled "EM Solver") for generating simulated resistivity data 19 (labeled "Triaxial Induction logs")…”)

Regarding Claim 9: Shetty, Hartmann, Omeragic, and WU teach The method of claim 1, 
Hartmann teaches wherein the earth formation proximate the plurality of the antennas is an anisotropic formation, and (Col 11 lines 50-61 Hartmann teaches the antenna interpreted in anisotropic formation “…Formation parameter data is acquired by transmitting a signal from a transmitter antenna (block 88), receiving a signal at a receiver antenna (block 89) and processing the received signals to obtain the amplitude and phase of the received signal (block 90). At block 91, the bending data and the formation parameter data is combined using appropriate interpretation software. At block 91, the formation parameter and orientation data is jointly inverted for desired formation parameters, such as a resistivity, a conductivity, a dielectric constant, an acoustic velocity, water saturation, porosity, density, permeability, anisotropy, distance to bed, and distance to anomaly…”)
Hartmann teaches wherein performing the first forward modeling of the initial model comprises performing a multi-dimensional modeling of the anisotropic formation. (Col 8 lines 26-28 Hartmann teaches the modeling as a three-dimensional model, i.e. multi-dimensional modeling “…In one embodiment, one or more components are modeled as a three-dimensional model using finite elements such as geometrically nonlinear beam or mass elements…”)

Regarding Claim 10: Shetty, Hartmann, Omeragic, and WU teach The method of claim 1, wherein the plurality of modeling parameters comprise 
Hartmann teaches a parameter indicative of a distance of the logging tool to a boundary of an layer of the earth formation proximate the logging tool. (Col 3 lines 44-65 Hartmann teaches the use of MWD subs, i.e. logging tool to perform formation evaluation with a boundary condition, i.e. boundary of a layer “…In one embodiment, one or more downhole components, such as the drill string 11, the downhole tools 32, the drilling assembly 20 and the drill bit 30, include sensor devices 34 configured to measure various parameters of the formation 13 and/or borehole 12. For example, one or more formation parameter sensors 34 (or sensor assemblies such as MWD subs) are configured for formation evaluation measurements and/or other formation parameters of interest (referred to herein as "evaluation parameters") relating to the formation 13, borehole 12, geophysical characteristics, borehole fluids and boundary conditions. These sensors 34 may include formation evaluation sensors (e.g., gamma, resistivity, conductivity, dielectric constant, acoustic velocity, acoustic travel time, distance to bed, distance to anomaly, distance to fracture/fault, water saturation, porosity, density and permeability), sensors for measuring borehole parameters (e.g., borehole size, standoff, and borehole roughness), sensors for measuring borehole or downhole fluid parameters ( e.g., viscosity, density, clarity, rheology, pH level, and chemical composition including gas, oil and water contents), boundary condition sensors, and sensors for measuring physical and chemical properties of the borehole fluid…”)

Regarding Claim 11 (substantially similar to Claim 1): An inversion processing device comprising: 
Shetty teaches a processor operable to: ([0106] Shetty teaches a processor “…The processor 1105 can include a microprocessor, microcontroller, processor module or subsystem, programmable integrated circuit, programmable gate array, digital signal processor (DSP), or another control or computing device…”)
Shetty teaches obtain an initial model of an earth formation based on a plurality of modeling parameters comprising a set of formation parameters of the earth formation and ([0070-0071] Shetty teaches an initial model of an interval-of-interest, i.e. earth formation, based on resistivity, sonic, and density, i.e. formation parameters “…At block 801, for a specific interval-of-interest in a well (or well bore), resistivity data, sonic data, and density data that characterize the formation at the specific interval-of-interest are obtained from well logging operations within the well (or wellbore)… At block 803, an initial formation model for the interval-of-interest is derived based on the resistivity data, sonic data, and density data measured in block 801 for the interval-of-interest…”)
Shetty teaches perform a first forward modeling of the plurality of modeling parameters to obtain a first modeling response of the first forward modeling; (Continuing [0070] Shetty teaches forward modeling “…An embodiment of an inversion workflow employing the forward modeling framework of FIG. 1 is shown in FIG. 8A…”
Further, [0074] Shetty teaches modeling interval-of-interest using sonic and density parameters for the simulation “…Furthermore, the radial profile of the stiffness matrix (e.g., the effective stiffness matrix for the combined sand-shale of block 315) and the radial profile of density of the formation at the interval-of-interest can be used as inputs to one or more sonic physics-based tool response simulators and a density physics-based tool response simulator as described above that derives simulated sonic data and simulated density data for the interval-of-interest…”)
Shetty teaches perform a joint cost function of the first modeling response ([0084] Shetty teaches a cost-function of the inversion “…In the inversion processing of FIG. 8B, the cost-function for the inversion operations can be defined as the squared L2 norm of the relative error in the measured and simulated data…”)
Shetty teaches readjust the initial model if a result of the joint cost function is not  within a first threshold; and ([0075] Shetty teaches the simulated data should be within a predefined threshold and if not within the threshold, repeat the simulated data, i.e. readjust the model “…At block 811, the simulated resistivity data of block 809, the simulated sonic data of block 809, and the simulated density data of block 809 are compared to the corresponding measured log data to determine if such data match within a predefined threshold, i.e., if the simulated log data and measured log data converge. If the simulated data and measured data do not match (e.g., there is no convergence), then the formation model is refined with new values and blocks 805 to 811 are repeated until the simulated log data matches the measured log data (e.g., there is convergence)…”)
Shetty teaches provide the first modeling response if the result of the joint cost function is within the first threshold; and (Continuing [0075] Shetty teaches if the model is within the threshold, then provide the resulting model, i.e. first modeling response “…If the simulated log data matches the measured log within the threshold (there is convergence as noted by YES at block 813), then the resultant formation model values for the interval-of-interest are stored into computer memory at block 815…”)
Shetty teaches a non-transitory storage medium operable to store data indicative of the initial model, the first forward modeling, and the first modeling response. ([0105] Shetty teaches a storage media for the analysis executed “…The computer system 1101A includes one or more analysis modules 1103 (a program of computer-executable instructions and associated data) that can be configured to perform various tasks according to some embodiments, such as the tasks described above. To perform these various tasks, an analysis module 1103 executes on one or more processors 1105, which is ( or are) connected to one or more storage media…”)

Shetty does not appear to explicitly disclose
a set of calibration factors associated with orientations of one or more antennas of a logging tool to measure raw measurements of the earth formation; and a first set of raw measurements
wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly,
wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna, and

However, Hartmann teaches a set of calibration factors associated with orientations of one or more antennas of a logging tool to measure raw measurements of the earth formation and a first set of raw measurements; (Col 11 lines 21-30 Hartmann teaches antenna to perform measurements with associated orientations “…Transmitter and receiver antennas used for resistivity or other measurements may be orthogonal as in these examples, or have other configurations such as co-axial configurations, or tilted configurations where the angle between transmitter and receiver antenna orientations is less 25 than 90 degrees. The methods can be performed in real time during a drilling or other energy industry operation, and used to take various actions including correcting or calibrating formation parameter data, modifying component designs or operation plans, and/or adjusting operational parameters…”
Further, Col 12 lines 23-27 Hartmann teaches obtaining the raw data, i.e. measurement “…Formation parameter data is acquired by transmitting a signal from a transmitter antenna (block 107), receiving a signal at a receiver antenna (block 108) and processing to obtain raw data including the amplitude and phase of the received signal (block 109)…”)
Hartmann teaches wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly, (Col 3 lines 66-67 – Col 4 lines 1-3 Hartmann teaches to deploy an antenna in the bottom-hole assembly “…An example of a sensor or sensor assembly 34 is a resistivity sensor that includes one or more electromagnetic (EM) transmitters (e.g., antennas) and one or more EM receivers (e.g., antennas). The transmitters and receivers are arrayed along the drill string 11 and/or the BHA 24…”)
Hartmann teaches wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna, and (Col 7 lines 21-23 Hartmann teaches an orientation of the antenna in relation to the perpendicular axis of the BHA, i.e. absolute orientation “…In the examples of FIG. 4, a transmitter antenna 60 has an orientation generally perpendicular to a longitudinal axis of a downhole component 62 (e.g. BHA portion)…”)
Shetty and Hartmann are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining an initial model of an earth formation based on a plurality of modeling parameters as disclosed by Shetty by a set of calibration factors associated with orientations of one or more antennas of a logging tool to measure raw measurements of the earth formation and a first set of raw measurements and wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly and wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna as disclosed by Hartmann.
One of ordinary skill in the art would have been motivated to make this modification in order to calibrate the alignment of the string preventing misalignment from downhole forces as discussed by Hartmann on Col 1 lines 13-25 “…In downhole operations such as drilling, geosteering and measurement-while-drilling (MWD) operations, sensor devices are included with a borehole string that measure various parameters of a formation and/or a borehole. Such sensor devices are typically arranged to have a desired orientation or alignment, and resulting measurements are analyzed based on such alignments. Various environmental effects and downhole forces can cause bending or other deformation of a downhole component, and consequently can result in misalignment of sensors devices, which can negatively affect measurement data…”

Shetty and Hartmann do not appear to explicitly disclose
is not below a first threshold
is below the first threshold

However, Omeragic teaches is not below a first threshold (Col 7 lines 34-42 Omeragic teaches if the value exceeds the threshold, i.e. not below the threshold “…If the differences exceed the selected threshold, the initial model is then adjusted, as shown at 30 in FIG. 2, and the adjusted model is then used to recalculate the expected instrument response (24 in FIG. 2) along the trajectory Segment. Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries (h, ha) and/or changing the Sub tended angle (0)…”)
Omeragic teaches is below the first threshold (Col 7 lines 26-34 Omeragic teaches if the value is below the threshold “…Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated. If the differences fall below a selected threshold (error margin), as shown at 28 and 30 in FIG. 2, then the model is determined to accurately represent the earth formations Surrounding the instrument…”)
Shetty, Hartmann, and Omeragic are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the readjust the within a first threshold and provide the first modeling response if the result of the joint cost function is within the first threshold as disclosed by Shetty and Hartmann by is not below a first threshold and is below the first threshold as disclosed by Omeragic.
One of ordinary skill in the art would have been motivated to make this modification in order to compare the expected response and the measured response to determine the likely distribution as discussed by Omeragic in Col 2 lines 27-42 “…Inversion processing techniques known in the art have as one primary purpose, among others, determining the Spatial distribution of physical properties, particularly conductivity, of earth formations Surrounding the well logging instrument. Inversion processing generally includes making an initial model of the Spatial distribution of formation properties, calculating an expected response of the well logging instrument to the model, and comparing the expected response to the measured response of the logging instrument. If differences between the expected response and the measured response exceed a predetermine threshold, the model is adjusted and the process is repeated until the differences fall below the threshold. The model, after adjustment that results in the reduced differences, then represents a likely distribution of properties of the earth formations…”

Shetty, Hartmann, and Omeragic do not appear to explicitly disclose
wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant
when deployed in non-vertical wellbores;

WU teaches wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant (Pg. 7 lines 9-13 WU teaches the absolute orientation of the antenna relative to the surface, i.e. an axis that stays approximately constant “…Other, more complex configurations may require different trigonometric and/or geometric calculations, and may be based upon absolute rather than relative positions. For example, three-dimensional coordinates may describe the locations of a transmit and a receive antennas relative to a reference point on the surface, with differences in the x, y and z coordinates of each antenna being used to determine the distance d' between the two antennas…”)
WU teaches when deployed in non-vertical wellbores; Pg. 6 lines 25-28 WU teaches the drillstring deployed in curved and/or irregular, i.e. non-vertical wellbores “…This reduction is illustrated in FIG. 2B, which shows the drillstring of FIG. 2A in both straight and bent configurations, though the reduction can also be the results of flexing of the drillstring over long distances through curved and/or irregular boreholes…”)
Shetty, Hartmann, Omeragic, and WU are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining an as disclosed by Shetty, Hartmann, and Omeragic by wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant and when deployed in non-vertical wellbores as disclosed by WU.
One of ordinary skill in the art would have been motivated to make this modification in order to track the position of the subs and control the orientation as a rotary steerable system as discussed by WU on pg. 4 lines 17-25 “…For drillstrings capable of varying the angle of the bent sub, the sub is set to a desired angle and direction while the drillstring is maintained at a desired fixed azimuthal orientation, with the drill bit being driven by the downhole motor. This is sometimes referred to as "slide drilling," as the drillstring slides through the borehole without rotating. In other drillstring embodiments, the drillstring continues to be rotated and the angle of the bent sub is maintained by applying a force on the drillstring in a specific direction. This causes the sub to be pushed into the borehole wall opposite the desired drilling direction to create an angle between the drillstring pipes and/or bottom-hole assembly units to either side of the sub. Such systems are sometimes referred to as rotary steerable systems…”

Regarding Claim 12 (substantially similar to Claim 2): Shetty, Hartmann, Omeragic, and WU teach The device of claim 11, wherein if the result of the joint cost function is not below the first threshold, the processor is further operable to: 
Hartmann teaches adjust at least one of the one or more calibration factors associated with orientations of the one or more antennas to obtain an adjusted model of the earth formation; (Fig. 7 [shown above in Claim 2] and Col 11 lines 15-18 Hartmann teaches estimating sensor misalignment of the antennas shown in Fig. 7 denoted as 88 and 89 where calibrating the data is completed “…FIGS. 7-9 are workflow diagrams showing various embodiments of methods of modeling a downhole component, estimating sensor misalignment and correcting or calibrating formation parameter data…”)
Shetty teaches perform a second forward modeling of the plurality of modeling parameters to obtain an adjusted modeling response; and (Fig. 8A-811 and Fig. 8A-813 [shown above in Claim 1] Shetty teaches to model the resistivity, sonic, and density, i.e. response to check for convergence, where in Fig. 8A above, convergence is in a loop, i.e. second forward modeling  “USE THE SIMULATED RESISTIVITY, SONIC, AND DENSITY DATA TO REFINE (TUNE) THE PROPERTIES OF THE FORMATION MODEL AND TEST FOR CONVERGENCE”)
Shetty teaches perform a joint cost function of the adjusted model response and the first set of raw measurements. ([0084] Shetty teaches to perform the cost function “…A smoothness regularization term can be added to the cost-function to reduce non-uniqueness…”)

Regarding Claim 13 (substantially similar to Claim 3): Shetty, Hartmann, Omeragic, and WU teach The device of claim 12, wherein, the logging tool is deployed on a bottom-hole assembly, 
Hartmann teaches wherein the set of calibration factors associated with orientations of one or more antennas comprises (Col 7 lines 21-23 Hartmann teaches an orientation of the antenna in relation to the perpendicular axis of the BHA “…In the examples of FIG. 4, a transmitter antenna 60 has an orientation generally perpendicular to a longitudinal axis of a downhole component 62 (e.g. BHA portion)…”)
Hartmann teaches a second parameter associated with a relative orientation of the first antenna, and (Continuing Col 7 lines 23-25 Hartmann teaches an orientation between the receiver and transmitter antenna, i.e. relative orientation “…A receiver antenna 64 has an orientation that is configured to be perpendicular to the transmitter antenna orientation…”)
Hartmann teaches wherein the processor is further operable to adjust at least one of the first parameter and the second parameter. (Col 10 lines 33-39 Hartmann teaches alignment, i.e. adjusting the orientation in relation to the axis, i.e. first parameter or relative to each antenna, i.e. second parameter “…the model and alignment estimations for various sensors are utilized to correct downhole parameter measurements. For example, downhole measurement tools include multiple sensors 34 that are oriented to measure parameters of a borehole (e.g., resistivity). Such sensors 34 are configured to measure along the same axis or otherwise have a selected alignment relative to each other…”)

Regarding Claim 14: Shetty, Hartmann, Omeragic, and WU teach The device of claim 12, 
Hartmann teaches wherein, the logging tool is deployed on a bottom-hole assembly,  wherein the one or more antennas comprise (Col 3 lines 66-67 – Col 4 lines 1-3 Hartmann teaches to deploy an antenna in the bottom-hole assembly “…An example of a sensor or sensor assembly 34 is a resistivity sensor that includes one or more electromagnetic (EM) transmitters (e.g., antennas) and one or more EM receivers (e.g., antennas). The transmitters and receivers are arrayed along the drill string 11 and/or the BHA 24…”)
WU teaches a second antenna deployed in an adjacent second sub of the bottom-hole assembly, (FIG. 2A [shown above in Claim 4] and Pg. 5 Lines 8-14 WU teaches a second antenna in a second sub as shown in 222a/b with the receiver/transmitter positions “…FIG. 2A shows an illustrative embodiment of a deep formation evaluation logging tool that includes two LWD tool modules 202 and 206 at different locations and orientations 10 along a drillstring. In the embodiment shown, a resistivity logging tool receive antenna 212 and a corresponding receive antenna position measurement device 222a are housed within LWD tool module 202, while a resistivity logging tool transmit antenna 216 and a corresponding transmit antenna position measurement device 222b (components of an "at bit" instrument) are housed within LWD tool module 206…”)
WU teaches wherein the set of calibration factors associated with orientations of one or more antennas comprises a third parameter associated with a dog leg angle between the first antenna and the second antenna and (Pg. 13 Lines 28-33 WU teaches position measurement, i.e. angle between the transmit and receive antenna, i.e. first sub and second sub “…As can be seen from FIG. 6, the use of position measurement devices for each of multiple LWD tool modules enables the position of each antenna within each module to be tracked even with complex module positioning, enabling a more accurate determination of the distance between transmit and receive antennas as compared with systems and methods that presume a fixed distance. This can be useful with boreholes with one or more "doglegs", where the drilling direction changes several times in several different directions…”)
WU teaches a fourth parameter associated with an azimuth angle between the first antenna and the second antenna, and (Pg. 5 lines 14-19 WU teaches the azimuth angle between the transmitter and receiver, i.e. first and second antenna “…The position measurement devices locate the position of each corresponding antenna, which may be expressed, for example, in terms of each antenna's tilt angle (Θr and Θt relative to the Zr and Zt axes respectively; generally fixed and known), each antenna's azimuthal angle (ar and at relative to the x axis), each LWD tool module's inclination angle (Φr and Φr) and the distance d' between the antennas…”)
WU teaches wherein the processor is further operable to adjust at least one of the third parameter and the fourth parameter. (Pg. 14 Lines 1-5 WU teaches to perform accurate calculations, the distance between the subs is adjusted, i.e. calibrated “…The disclosed systems and methods account for these changes, enabling accurate calculations of the distances between transmit and receive antennas along a drillstring while traversing complex borehole paths, and thus enabling more accurate deep formation evaluations of the surrounding formation when compared to system that presume fixed distances between the antennas…”)

Regarding Claim 15 (substantially similar to Claim 7): Shetty, Hartmann, Omeragic, and WU teach The device of claim 12, wherein the processor is further operable to: 
Shetty teaches adjust at least one of the one or more formation parameters of the earth formation to obtain an adjusted model of the earth formation; ([0072] Shetty teaches obtaining profiles of the resistivity, i.e. formation parameters of the earth formation by applying modeled values, i.e. adjusted model “…At block 805, petrophysical transforms as described above are applied to the modeled values (e.g., fluid saturations, pore aspect ratios of the sand zones, pore aspect ratios of the shale zones, and porosity parameters) to obtain radial profiles of vertical and horizontal resistivity for the combined shale and sand zones ( e.g., the vertical and horizontal resistivity for the combined shale and sand zones of block 715)…”
Further [0073] Shetty teaches using modeled values to the adjusted model “…At block 807, petrophysical transforms as described above are applied to the modeled values (e.g., fluid saturations, pore aspect ratios of the sand zone, pore aspect ratios of the shale zones and porosity parameters) to obtain radial profiles of a stiffness matrix ( e.g., the effective stiffness matrix for the combined shale-sand zones of block 315) and density of the formation at the interval-of-interest…”)
Shetty teaches perform a second forward modeling of the adjusted modeling to obtain an adjusted modeling response; and (Fig. 8A-811 and Fig. 8A-813 Shetty teaches to model the resistivity, sonic, and density, i.e. response to check for convergence, where in Fig. 8A above, convergence is in a loop, i.e. second forward modeling “USE THE SIMULATED RESISTIVITY, SONIC, AND DENSITY DATA TO REFINE (TUNE) THE PROPERTIES OF THE FORMATION MODEL AND TEST FOR CONVERGENCE”)
Shetty teaches performing a joint cost function of the adjusted model response and the first set of raw measurements. ([0084] Shetty teaches to perform the cost function “…A smoothness regularization term can be added to the cost-function to reduce non-uniqueness…”)

Regarding Claim 16 (substantially similar to Claim 8): Shetty, Hartmann, Omeragic, and WU teach The device of claim 15, wherein the one or more formation parameters comprise 
Shetty teaches parameters indicative of at least one of a horizontal resistivity, vertical resistivity, thickness of one or more formation layers of the earth formation proximate the one or more antennas, and ([0074] Shetty teaches determining the vertical and horizontal resistivity to determine the shale and sand zones, i.e. formation layers “…At block 809, the radial profiles of horizontal and vertical resistivities of the combined shale-sand zones at the interval-of-interest ( e.g., the vertical and horizontal resistivity for the combined shale and sand zones of block 715) can be used as an input to the electromagnetic physics-based tool response simulator as described above that derives simulated resistivity data for the interval-of-interest…”)
Shetty teaches wherein the processor is further operable to adjust one or more parameters indicative of at least one of the horizontal resistivity, vertical resistivity, thickness of one or more formation layers of the earth formation proximate the one or more antennas. ([0058] Shetty teaches the horizontal resistivity, vertical resistivity, and shale/sand zones, i.e. formation layers are in the response simulator “…The formation models 11 and 12 can also be used as in input to a petrophysical transform 13 (labeled TN resistivity model) that maps the formation parameters of the formation models 11 and 12 to corresponding electromagnetic properties (such as horizontal resistivity Rh(r,) and vertical resistivity Rv(r,) of the combined shale and sand zones. These properties (labeled 15) are input to a physics based tool response simulator 17 (labeled "EM Solver") for generating simulated resistivity data 19 (labeled "Triaxial Induction logs")…”)

Regarding Claim 17: Shetty, Hartmann, Omeragic, and WU teach The device of claim 11, wherein the one or more antennas comprise 
Hartmann teaches transmitter antennas and receiver antennas of at least one of a resistivity tool, nuclear tool, acoustic tool, and seismic tool. (Col 4 lines 53-56 Hartmann teaches a transmitter and receiver antennas with a resistivity tool “…For example, in a resistivity tool, bending can cause significant tilting and eccentric positioning of antennas over the transmitter-receiver distance or receiver-receiver distance…”)

Regarding Claim 18: Shetty, Hartmann, Omeragic, and WU teach The device of claim 11, wherein the first threshold is based on a noise tolerance level of the one or more antennas. ([0092] Omeragic teaches response from the receiver, i.e. antenna, and estimating data with the noise contamination. The sum of square of relative errors is applied to “…The measured responses may include Voltage induced in the receiver (R in FIG. 1) whether complex or its magnitude; and/or phase shift or attenuation of the electromagnetic field. W in equation (2) represents the inverse of the data covariance matrix, describing the estimated uncertainties in the available data Set due to any noise contamination. It describes estimated variance for each data point as well as the estimated correlation between errors, and may provide weighting of the input data. If detailed information about the measurement noise is missing or is uncertain W is set to an identity matrix, So the cost function becomes Simply the Sum of Square of relative errors…”)

Regarding Claim 19: Shetty teaches A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising: ([0107] Shetty teaches a non-transitory media and a computer system, i.e. one or more processors “…The storage media 1107 can be implemented as one or more non-transitory computer-readable or machine-readable storage media. Note that while in the embodiment of FIG. 17, the storage media 1107 is depicted as within computer system 1101A, in some embodiments, storage media 1107 may be distributed within and/or across multiple internal and/or external enclosures of computing system 1101A and/or additional computing systems…”)
Shetty teaches obtaining an initial model of an earth formation based on a plurality of modeling parameters comprising a set of formation parameters of the earth formation and ([0070-0071] Shetty teaches an initial model of an interval-of-interest, i.e. earth formation, based on resistivity, sonic, and density, i.e. formation parameters “…At block 801, for a specific interval-of-interest in a well (or well bore), resistivity data, sonic data, and density data that characterize the formation at the specific interval-of-interest are obtained from well logging operations within the well (or wellbore)… At block 803, an initial formation model for the interval-of-interest is derived based on the resistivity data, sonic data, and density data measured in block 801 for the interval-of-interest…”)
Shetty teaches performing a first forward modeling of the initial model to obtain a first modeling response of the first forward modeling; (Continuing [0070] Shetty teaches forward modeling “…An embodiment of an inversion workflow employing the forward modeling framework of FIG. 1 is shown in FIG. 8A…”
Further, [0074] Shetty teaches modeling interval-of-interest using sonic and density parameters for the simulation “…Furthermore, the radial profile of the stiffness matrix (e.g., the effective stiffness matrix for the combined sand-shale of block 315) and the radial profile of density of the formation at the interval-of-interest can be used as inputs to one or more sonic physics-based tool response simulators and a density physics-based tool response simulator as described above that derives simulated sonic data and simulated density data for the interval-of-interest…”)
Shetty teaches performing a joint cost function of the first modeling response ([0084] Shetty teaches a cost-function of the inversion “…In the inversion processing of FIG. 8B, the cost-function for the inversion operations can be defined as the squared L2 norm of the relative error in the measured and simulated data…”)
Shetty teaches simultaneously readjusting at least one formation parameter of the set of formation parameters of the earth formation … if a result of the joint cost function is not within a first threshold; and ([0075] Shetty teaches the simulated data should be within a predefined threshold and if not within the threshold, repeat the simulated data, i.e. readjust the model “…At block 811, the simulated resistivity data of block 809, the simulated sonic data of block 809, and the simulated density data of block 809 are compared to the corresponding measured log data to determine if such data match within a predefined threshold, i.e., if the simulated log data and measured log data converge. If the simulated data and measured data do not match (e.g., there is no convergence), then the formation model is refined with new values and blocks 805 to 811 are repeated until the simulated log data matches the measured log data (e.g., there is convergence)…”)
Shetty teaches providing the first modeling response if the result of the joint cost function is within the first threshold. (Continuing [0075] Shetty teaches if the model is within the threshold, then provide the resulting model, i.e. first modeling response “…If the simulated log data matches the measured log within the threshold (there is convergence as noted by YES at block 813), then the resultant formation model values for the interval-of-interest are stored into computer memory at block 815…”)

Shetty does not appear to explicitly disclose
a set of calibration factors associated with orientations of one or more antennas deployed in a bottom-hole assembly to measure raw measurements of the earth formation; 
and a first set of raw measurements; 
at least one calibration factor of the set of calibration factors associated with the orientations of the one or more antennas
wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly,
wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna, and

However, Hartmann teaches a set of calibration factors associated with orientations of one or more antennas deployed in a bottom-hole assembly to measure raw measurements of the earth formation and a first set of raw measurements; (Col 11 lines 21-30 Hartmann teaches antenna to perform measurements with associated orientations “…Transmitter and receiver antennas used for resistivity or other measurements may be orthogonal as in these examples, or have other configurations such as co-axial configurations, or tilted configurations where the angle between transmitter and receiver antenna orientations is less 25 than 90 degrees. The methods can be performed in real time during a drilling or other energy industry operation, and used to take various actions including correcting or calibrating formation parameter data, modifying component designs or operation plans, and/or adjusting operational parameters…”
Further, Col 12 lines 23-27 Hartmann teaches obtaining the raw data, i.e. measurement “…Formation parameter data is acquired by transmitting a signal from a transmitter antenna (block 107), receiving a signal at a receiver antenna (block 108) and processing to obtain raw data including the amplitude and phase of the received signal (block 109)…”)
Hartmann teaches at least one calibration factor of the set of calibration factors associated with the orientations of the one or more antennas (Col 10 lines 33-39 Hartmann teaches alignment, i.e. calibrating the orientation of the antenna in relation to the axis “…the model and alignment estimations for various sensors are utilized to correct downhole parameter measurements. For example, downhole measurement tools include multiple sensors 34 that are oriented to measure parameters of a borehole (e.g., resistivity). Such sensors 34 are configured to measure along the same axis or otherwise have a selected alignment relative to each other…”)
Hartmann teaches wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly, (Col 3 lines 66-67 – Col 4 lines 1-3 Hartmann teaches to deploy an antenna in the bottom-hole assembly “…An example of a sensor or sensor assembly 34 is a resistivity sensor that includes one or more electromagnetic (EM) transmitters (e.g., antennas) and one or more EM receivers (e.g., antennas). The transmitters and receivers are arrayed along the drill string 11 and/or the BHA 24…”)
Hartmann teaches wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna, and (Col 7 lines 21-23 Hartmann teaches an orientation of the antenna in relation to the perpendicular axis of the BHA, i.e. absolute orientation “…In the examples of FIG. 4, a transmitter antenna 60 has an orientation generally perpendicular to a longitudinal axis of a downhole component 62 (e.g. BHA portion)…”)
Shetty and Hartmann are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining an initial model of an earth formation based on a plurality of modeling parameters as disclosed by Shetty by a set of calibration factors associated with orientations of one or more antennas deployed in a bottom-hole assembly to measure raw measurements of the earth formation and a first set of raw measurements and at least one calibration factor of the set of calibration factors associated with the orientations of the one or more antennas and wherein the one or more antennas comprise a first antenna deployed in a first sub of the bottom-hole assembly and wherein the set of calibration factors associated with orientations of the one or more antennas comprises an a first parameter associated with an absolute orientation of the first antenna  as disclosed by Hartmann.
One of ordinary skill in the art would have been motivated to make this modification in order to calibrate the alignment of the string preventing misalignment from downhole forces as discussed by Hartmann on Col 1 lines 13-25 “…In downhole operations such as drilling, geosteering and measurement-while-drilling (MWD) operations, sensor devices are included with a borehole string that measure various parameters of a formation and/or a borehole. Such sensor devices are typically arranged to have a desired orientation or alignment, and resulting measurements are analyzed based on such alignments. Various environmental effects and downhole forces can cause bending or other deformation of a downhole component, and consequently can result in misalignment of sensors devices, which can negatively affect measurement data…”

Shetty and Hartmann do not appear to explicitly disclose
is not below a first threshold
is below the first threshold

However, Omeragic teaches is not below a first threshold (Col 7 lines 34-42 Omeragic teaches if the value exceeds the threshold, i.e. not below the threshold “…If the differences exceed the selected threshold, the initial model is then adjusted, as shown at 30 in FIG. 2, and the adjusted model is then used to recalculate the expected instrument response (24 in FIG. 2) along the trajectory Segment. Adjusting the model in this embodiment preferably includes adjusting the position of the trajectory with respect to the layer boundaries (h, ha) and/or changing the Sub tended angle (0)…”)
Omeragic teaches is below the first threshold (Col 7 lines 26-34 Omeragic teaches if the value is below the threshold “…Differences between the expected responses and the measured responses are determined, generally in the aggregate for all the points along the trajectory for which the expected instrument response has been calculated. If the differences fall below a selected threshold (error margin), as shown at 28 and 30 in FIG. 2, then the model is determined to accurately represent the earth formations Surrounding the instrument…”)
Shetty, Hartmann, and Omeragic are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the if a result of the joint cost function is not within a first threshold and providing the first modeling response if the result of the joint cost function is within the first threshold as disclosed by Shetty and Hartmann by is not below a first threshold and is below the first threshold as disclosed by Omeragic.
One of ordinary skill in the art would have been motivated to make this modification in order to compare the expected response and the measured response to determine the likely distribution as discussed by Omeragic in Col 2 lines 27-42 “…Inversion processing techniques known in the art have as one primary purpose, among others, determining the Spatial distribution of physical properties, particularly conductivity, of earth formations Surrounding the well logging instrument. Inversion processing generally includes making an initial model of the Spatial distribution of formation properties, calculating an expected response of the well logging instrument to the model, and comparing the expected response to the measured response of the logging instrument. If differences between the expected response and the measured response exceed a predetermine threshold, the model is adjusted and the process is repeated until the differences fall below the threshold. The model, after adjustment that results in the reduced differences, then represents a likely distribution of properties of the earth formations…”

Shetty, Hartmann, and Omeragic do not appear to explicitly disclose
wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant
when deployed in non-vertical wellbores;

WU teaches wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant (Pg. 7 lines 9-13 WU teaches the absolute orientation of the antenna relative to the surface, i.e. an axis that stays approximately constant “…Other, more complex configurations may require different trigonometric and/or geometric calculations, and may be based upon absolute rather than relative positions. For example, three-dimensional coordinates may describe the locations of a transmit and a receive antennas relative to a reference point on the surface, with differences in the x, y and z coordinates of each antenna being used to determine the distance d' between the two antennas…”)
WU teaches when deployed in non-vertical wellbores; Pg. 6 lines 25-28 WU teaches the drillstring deployed in curved and/or irregular, i.e. non-vertical wellbores “…This reduction is illustrated in FIG. 2B, which shows the drillstring of FIG. 2A in both straight and bent configurations, though the reduction can also be the results of flexing of the drillstring over long distances through curved and/or irregular boreholes…”)
Shetty, Hartmann, Omeragic, and WU are analogous art because they are from the same field of endeavor, correcting downhole measurements for a wellbore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the obtaining an initial model of an earth formation based on a plurality of modeling parameters as disclosed by Shetty, Hartmann, and Omeragic by wherein the absolute orientation of the first antenna is an orientation of the first antenna with respect to a component or an axis that stays approximately constant and when deployed in non-vertical wellbores as disclosed by WU.
One of ordinary skill in the art would have been motivated to make this modification in order to track the position of the subs and control the orientation as a rotary steerable system as discussed by WU on pg. 4 lines 17-25 “…For drillstrings capable of varying the angle of the bent sub, the sub is set to a desired angle and direction while the drillstring is maintained at a desired fixed azimuthal orientation, with the drill bit being driven by the downhole motor. This is sometimes referred to as "slide drilling," as the drillstring slides through the borehole without rotating. In other drillstring embodiments, the drillstring continues to be rotated and the angle of the bent sub is maintained by applying a force on the drillstring in a specific direction. This causes the sub to be pushed into the borehole wall opposite the desired drilling direction to create an angle between the drillstring pipes and/or bottom-hole assembly units to either side of the sub. Such systems are sometimes referred to as rotary steerable systems…”

Regarding Claim 20: Shetty, Hartmann, Omeragic, and WU teach The non-transitory machine-readable medium of claim 19, further comprising instructions stored therein, 
Shetty teaches which are executed by one or more processors if the result of the joint cost function is not below the first threshold, and which when executed by the one or more processors, causes the one or more processors to perform operations comprising: ([0075] Shetty teaches the simulated data should be within a predefined threshold and if not within the threshold, repeat the simulated data, i.e. readjust the model “…At block 811, the simulated resistivity data of block 809, the simulated sonic data of block 809, and the simulated density data of block 809 are compared to the corresponding measured log data to determine if such data match within a predefined threshold, i.e., if the simulated log data and measured log data converge. If the simulated data and measured data do not match (e.g., there is no convergence), then the formation model is refined with new values and blocks 805 to 811 are repeated until the simulated log data matches the measured log data (e.g., there is convergence)…”)
Shetty teaches obtaining an adjusted modeling based on the at least one readjusted formation parameter and at least one readjusted calibration factor; ([0072] Shetty teaches obtaining profiles of the resistivity, i.e. formation parameters of the earth formation by applying modeled value “…At block 805, petrophysical transforms as described above are applied to the modeled values (e.g., fluid saturations, pore aspect ratios of the sand zones, pore aspect ratios of the shale zones, and porosity parameters) to obtain radial profiles of vertical and horizontal resistivity for the combined shale and sand zones ( e.g., the vertical and horizontal resistivity for the combined shale and sand zones of block 715)…”
Further [0073] Shetty teaches using modeled values to the adjusted model “…At block 807, petrophysical transforms as described above are applied to the modeled values (e.g., fluid saturations, pore aspect ratios of the sand zone, pore aspect ratios of the shale zones and porosity parameters) to obtain radial profiles of a stiffness matrix ( e.g., the effective stiffness matrix for the combined shale-sand zones of block 315) and density of the formation at the interval-of-interest…”)
Shetty teaches performing a second forward modeling of the plurality of modeling parameters to obtain an adjusted modeling response; and (Fig. 8A-811 and Fig. 8A-813 Shetty teaches to model the resistivity, sonic, and density, i.e. response to check for convergence, where in Fig. 8A above, convergence is in a loop, i.e. second forward modeling “USE THE SIMULATED RESISTIVITY, SONIC, AND DENSITY DATA TO REFINE (TUNE) THE PROPERTIES OF THE FORMATION MODEL AND TEST FOR CONVERGENCE”)
Shetty teaches performing a joint cost function of the adjusted model response and the first set of raw measurements. ([0084] Shetty teaches to perform the cost function “…A smoothness regularization term can be added to the cost-function to reduce non-uniqueness…”)

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thiel et al., U.S. Patent Application Publication 2017/0075021 A1 teaches the resistivity logging tool with the axial, transverse, and tilted antennas ¶[0051].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127